Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 5/10/21 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 5/10/21. Claim 14 have been cancelled. Claims 1, 4, and 11 have been amended.  Claims 11-13, and 15-18 are allowed. Claims 1-10, and 19-20 are in pending status.
Allowable Subject Matter
3.	Claims 11-13, and 15-18 are allowed. The following is an examiner’s statement of reasons for indicating allowable subject matter for claim 11: 
The closest prior art Fadell (US PG Pub: 2017/0045864) appears to teach a method for monitoring and controlling building equipment in a building management system, the method comprising: operating building equipment to affect a physical state or condition of a building;
identifying new building equipment in communication with the building management system; discovering new equipment schedules within the new building equipment.
            None of the closest prior art either alone or in obvious combination disclose “comparing the new equipment schedules with existing equipment schedules by comparing a list of property references of the new equipment schedules with a list of property references of the existing 
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4. 	Claims 12-13, and 15-18 are allowed due to their direct/indirect dependency on claim 11.

Response to Arguments
5.	Applicant’s arguments, see Pages 7-8, filed on 5/10/21, with respect to the rejection(s) of claim(s) 1-10 under Bergman (US PG Pub: 2014/0031992) have been fully considered and are persuasive.  However, upon further consideration, due to amendment to the claim new ground(s) of rejection is made over Berman in view of Imes (US PG Pub: 2011/0015802).  
6.	Applicant’s arguments, see Pages 10-11, filed on 5/10/21, with respect to the rejection(s) of claim(s) 19-20 under Dress (US PG Pub: 2014/0245071) have been fully considered and are persuasive.  However, upon further consideration, new ground(s) of rejection is made over Dress in view of Wilson (US PG Pub: 20020166053).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (US PG Pub: 2014/0031992) in view of Imes (US PG Pub: 2011/0015802).
8.	Regarding claim 1, Bergman teaches a building management system comprising: building equipment operable to affect a physical state or condition of a building; a system manager coupled to the building equipment via a system bus and in communication with a schedule manager configured to control an operation schedule of the building equipment (e.g., FIG. 7 is a flow chart of an illustrative method 200 of controlling an HVAC system in accordance with an HVAC schedule. In some cases, an HVAC schedule including scheduling data may be received by an HVAC controller from a remote server via an external web service as described herein (Block 204). The HVAC schedule may be stored in the memory of the HVAC controller, and the HVAC controller may send out one or more control signals to the HVAC system in accordance with the HVAC schedule stored in the memory (Blocks 208 and 212). The HVAC controller may receive an updated HVAC schedule from the external server via the external web service (Block 216)) (HVAC controller is interpreted as system manager) (Para. [0060], Fig. 7);
             and a client device configured to communicate with the schedule manager to modify the operation schedule of the building equipment or add a new operation schedule for the building equipment (e.g., Referring now back to FIG. 4, the HVAC controller 18 may receive an updated basic HVAC schedule from external web server 66 over the wide area network 102 via the second network 108. The HVAC controller 18 may receive the updated basic HVAC schedule in accordance with a predetermined schedule, as described herein, or in response to a change initiated by a user or a user request) (external web server is interpreted as a client device)(Para. [0059]);
overwrite at least a portion of the HVAC schedule previously stored in the HVAC controller memory 72 with scheduling data from the updated HVAC schedule. In one example, two or more days of an HVAC schedule may have been previously stored in the memory 72 of the HVAC controller 18. Upon receiving an updated basic HVAC schedule from the external server 66, the HVAC controller 18 may be programmed to overwrite at least one previous day of the HVAC schedule stored in the memory 72 with at least some of the scheduling data of the updated basic HVAC schedule. In some cases, the HVAC controller 18 may be programmed to overwrite all but the current day of the HVAC schedule previously stored in the memory 72 with at least some of the scheduling data from the updated basic HVAC schedule) (Para. [0059]).  
	Bergman does not specifically teach a list of available equipment to schedule comprising the building equipment in communication with the system manager.
	Imes teaches a list of available equipment to schedule comprising the building equipment in communication with the system manager (e.g., According to an aspect, scheduling module 236 can be deployed by processor 222 and can access EMI stored within database 224 or a remote data source to schedule energy use or operations of one or more energy consuming devices at site 202) (Para. [0051]).

9.	Regarding claim 4, the combination of Bergman and Imes teaches the building management system of claim 1, wherein Bergman further comprising: list manager in communication with the schedule manager, the list manager further comprising: the list of available schedules (e.g., In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences) (Para. [0029]);
	a list of available points to schedule, the list of available points to schedule comprising setpoints for the building equipment (e.g., In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences) (Para. [0029]).

	Imes teaches a list of available equipment to schedule (e.g., According to an aspect, scheduling module 236 can be deployed by processor 222 and can access EMI stored within database 224 or a remote data source to schedule energy use or operations of one or more energy consuming devices at site 202) (data store includes the list of available equipment to schedule) (Para. [0051]).	
10.	Regarding claim 10, the combination of Bergman and Imes teaches the building management system of claim 1, wherein Bergman further teaches an enterprise client device is in communication with the schedule manager, the enterprise client device configured to modify the operation schedule of the building equipment or add a new operation schedule for the building equipment (e.g., FIG. 7 is a flow chart of an illustrative method 200 of controlling an HVAC system in accordance with an HVAC schedule. In some cases, an HVAC schedule including scheduling data may be received by an HVAC controller from a remote server via an external web service as described herein (Block 204). The HVAC schedule may be stored in the memory of the HVAC controller, and the HVAC controller may send out one or more control signals to the HVAC system in accordance with the HVAC schedule stored in the memory (Blocks 208 and 212). The HVAC controller may receive an updated HVAC schedule from the external server via the external web service (Block 216)) (Para. [0060], Fig. 7).  
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view Imes, and further in view of Fadell (US PG Pub: 2017/0045864).
12.	Regarding claim 2, the combination of Bergman and Imes teaches the building management system of claim 1 but does not specifically teach further comprising: an equipment identifier configured to identify new building equipment in communication with the building 
	and an existing schedule identifier configured to identify an existing schedule in the new building equipment, the existing schedule being substantially similar to one of the plurality of operation schedules located in the list of available schedules.  
	Fadell teaches further comprising: an equipment identifier configured to identify new building equipment in communication with the building management system (e.g., According to some embodiments, in cases where more than one thermostat is located in the same dwelling or business location, the units can be associated with one another as both being paired to the user's account on a cloud-based management server. When a successful network and server connection is established (screen 534), and if the server notes that there is already an online account associated with the current location by comparison of a network address of the thermostat 300 with that of other currently registered thermostats, then screen 552 is displayed, asking the user if they want to add the current thermostat to the existing account. If the user selects "ADD," the thermostat is added to the existing account as shown in screens 554 and 556) (Para. [0110]);
 a new schedule identifier configured to identify a new schedule in the new building equipment, the new schedule being different from the operation schedules located in the list of available schedules (e.g., FIGS. 24A-24F illustrates a flowchart for processes 2700a-2700f of causing device-related feedback to be presented in accordance with an embodiment. In FIG. 24A, at block 2702, a new setting is detected. The new setting can include a setting input by a user (e.g., detected by input monitor 2502) or a learned setting (e.g., identified by scheduling engine 2504 based on user inputs or usage patterns). The new setting can include a new setting not tied to an old setting or an adjustment of an old setting. The new setting can cause an immediate, delayed or long-term consequence) (Para. [0210]);
	and an existing schedule identifier configured to identify an existing schedule in the new building equipment, the existing schedule being substantially similar to one of the plurality of operation schedules located in the list of available schedules (e.g., An adjustment can be quantified by accessing a new setting (e.g., from input monitor 2502 or scheduling engine 2504) and comparing the new setting to a historical setting (e.g., stored in settings database 2508), by comparing multiple settings within settings database 2508 (e.g., a historical and new setting), by quantifying a setting change based on input (e.g., a degree of a rotation), etc. For example, at 3:30 pm, an enclosure's setpoint temperature may be set to 74 degrees F. based on a schedule. If a user then adjusts the setpoint temperature to 72 degrees F., the adjusted temperature (72 degrees F.) can be compared to the previously scheduled temperature (74 degrees F.), which in some instances (absent repeated user setpoint modifications), amounts to comparing the setpoint temperature before the adjustment to the setpoint temperature after the adjustment) (Para. [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bergman, Imes and Fadell before him/her, to modify the combined teachings of Bergman, and Imes to include the teachings of Fadell with the motivation to provide efficient temperature setpoint, a schedule of temperature setpoints used to control the system may be generated or modified (Fadell: Para. [0017]).
13.	Claims 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Imes, and further in view of Suzuki (US PG Pub: 2019/0180355).
Regarding claim 3, the combination of Bergman and Imes teaches the building management system of claim 1, wherein Bergman further comprising: a schedule creator configured to create the new operation schedule for the building equipment (e.g., In some cases, the scheduling module 126 may include a scheduling tool 128 for guiding a user through building their own master HVAC schedule. In some cases, the scheduling tool 128 may be an application programming interface (API) that may be stored in the data storage device 114, and that may cause the controller 118 to display a series of web pages that may prompt a user to enter information regarding their daily schedule and preferred comfort levels. Additionally, through the one or more web pages displayed by the scheduling tool 128, the user may be prompted to enter information regarding holidays (e.g. federal holidays, bank holidays, school holidays, business holidays and/or religious holidays) and any upcoming vacations that the user may be aware of at the time of building the master HVAC schedule. The scheduling tool 128 may use the information provided by the user to build a master HVAC schedule that may be stored on the data storage device 114) (Para. [0054]); 
a schedule updater configured to modify the operation schedule of the building equipment (e.g.,  The change or update may be a change or update initiated by a user. The change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62) (Para. [0058]); 
a schedule distributor configured to distribute the new operation schedule and the modified operation schedule (e.g., Alternatively, or in addition, the controller 118 may be programmed to deliver an updated basic HVAC schedule to the HVAC controller 18 in response to a change or an update to the master HVAC schedule stored in the data storage device 114. The change or update may be a change or update initiated by a user. The change or update to the 
	The combination of Bergman and Imes does not specifically teach and a schedule deleter configured to delete obsolete schedules from the list of available schedules.    
	Suzuki teaches and a schedule deleter configured to delete obsolete schedules from the list of available schedules (e.g., The scheduler 21 is an application program (for example, a calendar and schedule management application program) that performs management such as input, change, or deletion of the schedule information 22 through operation of the information terminal 20 perforated by the user 91) (Para. [0020]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bergman, Imes and Suzuki before him/her, to modify the combined teachings of Bergman, and Imes to include the teachings of Suzuki with the motivation to manage the schedule information (Suzuki: Para. [0020]).
15.	Regarding claim 5, the combination of Bergman and Imes teaches the building management system of claim 4, wherein Bergman further comprising: a point creator configured to create new setpoint templates for the building equipment (e.g., In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In 
	a point updater configured to update existing setpoints in the list of available points to schedule (e.g., In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58. These are just some examples) (Para. [0029]);
	a point distributor configured to distribute the new setpoint templates and the updated setpoints to the building equipment (e.g., In some cases, for example, the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather 
	The combination of Bergman, and Imes does not specifically teach and a point deleter configured to delete obsolete setpoints from the list of available points to schedule.      
	Suzuki teaches and a point deleter configured to delete obsolete setpoints from the list of available points to schedule (e.g., The scheduler 21 is an application program (for example, a calendar and schedule management application program) that performs management such as input, change, or deletion of the schedule information 22 through operation of the information terminal 20 perforated by the user 91) (Para. [0020]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bergman, Imes and Suzuki before him/her, to modify the combined teachings of Bergman and Imes to include the teachings of Suzuki with the motivation to manage the schedule information (Suzuki: Para. [0020]).
16.	Regarding claim 8, the combination of Bergman, Imes, and Suzuki teaches the building management system of claim 3, wherein Bergman further teaches the schedule distributor is configured to distribute a schedule to a plurality of building equipment simultaneously (e.g., The HVAC schedule may be stored in the memory of the HVAC controller, and the HVAC controller may send out one or more control signals to the HVAC system in accordance with the HVAC schedule stored in the memory (Blocks 208 and 212). The HVAC controller may receive an updated HVAC schedule from the external server via the external web service (Block 216). The updated HVAC schedule may include scheduling data for one or more additional days beyond the at least one day of the HVAC schedule previously stored in the memory of the HVAC controller. In some cases, as described herein, the HVAC controller may receive the updated 
17.	Regarding claim 9, the combination of Bergman, Imes, and Suzuki teaches the building management system of claim 5, wherein Bergman further teaches the point distributor is configured to distribute a setpoint to a plurality of building equipment simultaneously (e.g., If the user inputs include any changes to the existing control algorithm including any temperature set point changes, humidity set point changes, schedule changes, start and end time changes, window frost protection setting changes, operating mode changes, and/or changes to a user's profile, the external web server may update the control algorithm, as applicable, and transmit at least a portion of the updated control algorithm over the second network 58 to the HVAC controller 18 where it is received via the second port 56 and may be stored in the memory 72 for execution by the processor 64.) (Para. [0038]) (Refer Para. [0018] for different building equipment).  
18.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Imes, and further in view of Mairs (US PG Pub: 2007/0055757).
19.	Regarding claim 6, the combination of Bergman, Imes teaches the building management system of claim 1, wherein Bergman further teaches the list of available schedules comprises weekly events that define the regular, weekly schedule for the building equipment (e.g., In some deliver the basic HVAC schedule in accordance with a predetermined schedule (e.g. once every 24 hours, 48 hours, 72 hours, weekly, bi-weekly, etc.). Alternatively, or in addition, the controller 118 may be programmed to deliver an updated basic HVAC schedule to the HVAC controller 18 in response to a change or an update to the master HVAC schedule stored in the data storage device 114) (Para. [0058]), 
The combination of Bergman, and Imes does not specifically teach and exception events that define the irregular schedules for the building equipment, the building equipment configured to prioritize the exception events over the weekly events.
	Mairs teaches and exception events that define the irregular schedules for the building equipment, the building equipment configured to prioritize the exception events over the weekly events (e.g., Special schedules may be implemented to accommodate limited run or short term changes, such as for a holiday, to accommodate maintenance or a special event, or for some other reason. Special schedules are preferably used for short term or temporary chances overriding the main schedule to prevent special schedules from being left active unintentionally. Special schedules also provide a way to schedule temporary events or occurrences without having to alter the main schedule. Next event indicator 356 provides a brief schedule preview of the next event scheduled for the equipment. Providing group member, occupancy, control, and event information proximately and on page 350 enables a user to quickly determine current and impending status information for equipment without having to access multiple pages or navigate to find desired information) (special schedule is interpreted as irregular schedule) (Para. [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bergman, Imes and Mairs before him/her, to modify the combined teachings of Bergman, and Imes to include the teachings .
20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Imes, Fadell, and further in view of Vitullo (US PG Pub: 2017/0276571).
21.	Regarding claim 7, the combination of Bergman, Imes, and Fadell teaches the building management system of claim 2, wherein Fadell further comprising [: an MSTP mapper created by the system manager after the equipment identifier identifies new building equipment, the MSTP mapper configured] to discover schedules and setpoints within the new building equipment  (e.g., FIGS. 24A-24F illustrates a flowchart for processes 2700a-2700f of causing device-related feedback to be presented in accordance with an embodiment. In FIG. 24A, at block 2702, a new setting is detected. The new setting can include a setting input by a user (e.g., detected by input monitor 2502) or a learned setting (e.g., identified by scheduling engine 2504 based on user inputs or usage patterns). The new setting can include a new setting not tied to an old setting or an adjustment of an old setting. The new setting can cause an immediate, delayed or long-term consequence) (Para. [0210]).
	The combination of Bergman, Imes, and Fadell does not specifically teach MSTP mapper.
	Vitullo teaches MSTP mapper (e.g., In some embodiments, communications interface 512 includes RS232 and/or RS485 circuitry for communicating with BMS devices (e.g., chillers, controllers, etc.). Communications interface 512 can be configured to use any of a variety of communications protocols (e.g., BACNet, Modbus, N2, MSTP, Zigbee, etc.) (Para. [0116]).
.
22.	Claims 19-20 are rejected under35 U.S.C. 103 as being unpatentable over Dress (US PG Pub: 2014/0245071) in view of Wilson (US PG Pub: 2002/0166053).
23.	Regarding claim 19, Dress teaches a building management system comprising: building equipment operable to affect a physical state or condition of a building (e.g., A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof) (Para. [0032]); a system manager coupled to the building equipment via a system bus (e.g., Referring now to FIG. 1A, a block diagram of a system 100 including a smart building manager 106 is shown, according to an exemplary embodiment. Smart building manager 106 is connected to a smart grid 104 and a plurality of building subsystems 128. The building subsystems 128 may include a building electrical subsystem 134, an information communication technology (ICT) subsystem 136, a security subsystem 138, a HVAC subsystem 140, a lighting subsystem 142, a lift/escalators subsystem 132, and a fire safety subsystem 130. The building subsystems 128 can include fewer, additional, or alternative subsystems) (Para. [0033], also Refer to Fig. 1B), the system manager comprising: a malfunction 
the diagnostic file creator in communication with an encrypted code generator, the diagnostic file creator configured to create a diagnostic file comprising data regarding the current or future malfunction of the building equipment (e.g., Referring now to FIG. 17A, a report such as table 1700 may be generated for display to a user of a building, according to an exemplary embodiment. Table 1700 may be a report generated upon user input or request or may be automatically transmitted to a remote user device when generated when faults are detected. Table 1700 may display faults for a building, faults related to a specific area, faults related to a particular piece of equipment (e.g., chiller) or building subsystem, faults related to a particular tenant, fault type, or otherwise.  In the embodiment of FIG. 17A, table 1700, and particularly form 1702, identifies that faults for a specific customer's process at a site. For a customer "Company 001" and site "Site 001", all faults related to a process "Chiller 4--York YK" are shown in table 1700. Table 1700 is further shown to display usage cost, demand cost, and fault cost calculated to be associated with the chiller (e.g., using the processes described above)) (session key is interpreted as unique code) (Para. [0259]-[0260]);
smart building manager 106 may yet further include an access security module that requires any application to be authenticated with user credentials prior to logging into the system. The access security module may be configured to complete a secure authentication challenge, accomplished via a public or private key exchange (e.g., RSA keys) of a session key (e.g., an RC2 key), after a login with user credentials. The session key is used to encrypt the user credentials for the authentication challenge. After the authentication challenge, the session key is used to encrypt the security header of the messages. Once authenticated, user actions within the system are restricted by action-based authorizations and can be limited. For example, a user may be able to command and control HVAC points, but may not be able to command and control Fire and Security points. Furthermore, actions of a user within the smart building manager are written to memory via an audit trail engine, providing a record of the actions that were taken. The database component of the smart building manager 106 (e.g., for storing device information, DR profiles, configuration data, pricing information, or other data mentioned herein or otherwise) can be accessible via an SQL server that is a part of the building management server or located remotely from the smart building manager 106. For example, the database server component of the smart building manager 106 may be physically separated from other smart building manager components and located in a more secure tier of the network (e.g., behind another firewall). The smart building manager 106 may use SQL authentication for secure access to one or more of the aforementioned databases. Furthermore, in an exemplary embodiment the smart building manager can be configured to support the use of non-default instances of SQL and a non-default TCP port for SQL) (Para. [0093]).  

Wilson teaches the encrypted code generator configured to create a unique code related to the diagnostic file (e.g., Still further provided, is a method, system, and program for encrypting files in a computer in communication with a volatile memory and non-volatile storage device. An encryption code is generated to encrypt a file) (Para. [0013]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Dress and Wilson before him/her, to modify the teachings of Dress to include the teachings of Wilson with the motivation to provide improved techniques for protecting information on a computer system against unauthorized access and analysis (Wilson: Para. [0008]).
24.	Regarding claim 20, the combination of  Dress and Wilson teaches the building management system of claim 19, wherein Dress further teaches the diagnostic file is sent to an authorized user and the encrypted code is sent to the authorized user and the authorized user can access the diagnostic file using the unique code along with other encrypted information (e.g., The smart building manager 106 may yet further include an access security module that requires any application to be authenticated with user credentials prior to logging into the system. The access security module may be configured to complete a secure authentication challenge, accomplished via a public or private key exchange (e.g., RSA keys) of a session key (e.g., an RC2 key), after a login with user credentials. The session key is used to encrypt the user credentials for the authentication challenge. After the authentication challenge, the session key is used to encrypt the security header of the messages. Once authenticated, user actions within the system are restricted by action-based authorizations and can be limited. For example, a user may be able to command and control HVAC points, but may not be able to command and control Fire and Security points. Furthermore, actions of a user within the smart building manager are written to memory via an audit trail engine, providing a record of the actions that were taken. The database component of the smart building manager 106 (e.g., for storing device information, DR profiles, configuration data, pricing information, or other data mentioned herein or otherwise) can be accessible via an SQL server that is a part of the building management server or located remotely from the smart building manager 106. For example, the database server component of the smart building manager 106 may be physically separated from other smart building manager components and located in a more secure tier of the network (e.g., behind another firewall). The smart building manager 106 may use SQL authentication for secure access to one or more of the aforementioned databases. Furthermore, in an exemplary embodiment the smart building manager can be configured to support the use of non-default instances of SQL and a non-default TCP port for SQL) (Para. [0093]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116